DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Anvaripour et al. (Publication Number 20200311116), teaches capturing an image at a client device, wherein the image includes a depiction of an object, identifying an object category of the object based on the depiction of the object within the image, accessing media content associated with the object category within a media repository, generating a presentation of the media content, and causing display of the presentation of the media content within the image at the client device. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “analysing the content of the image to obtain image information about content of the image; based on the analysis of the content of the image, selecting a first plurality of media items comprising audio, from a media database, the audio of said media items of the first plurality of media items being associated with the content of the image according to the image information obtained from analysing the content of the image; after selecting the first plurality of media items associated with the content of the image, filtering the first plurality of media items based on metadata stored in a user history associated with the user to obtain a plurality of seed media items from the first plurality of media items; and providing, to a client device associated with the user, at least one media item from the media database to the user based on a similarity between the at least one media item and a seed media item of the plurality of seed media items, wherein the at least one media item includes audio”, and similarly in independent claims 8 and 9.
Dependent claims 2-7 and 10-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198